Citation Nr: 1547824	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include claimed posttraumatic stress disorder (PTSD), organic brain disease, and schizophrenia, as well as symptoms of dementia, anxiety, alcohol abuse, and depression.

2.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for a lumbar spine (low back) disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for a heart disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement for service connection for diabetes mellitus, Type II.  

5.  Entitlement to service connection for a claimed dental disability.  

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for claimed head injury residuals.

9.  Entitlement to service connection for claimed stroke residuals.


REPRESENTATION

The Veteran is represented by: Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse (who is also the appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1973.  

The Veteran has been adjudicated incompetent for purposes of payment of VA benefits and his spouse has been appointed his guardian or fiduciary for VA purposes, effective January 4, 2013.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Winston-Salem, North Carolina.

In September 2015, the Veteran and his spouse presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In September 2015, the Veteran submitted additional evidence accompanied by a waiver of his right to have that evidence referred to the Agency of Original Jurisdiction for adjudication.  

The issue of entitlement to service connection for a dental disorder for purposes of one-time treatment has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  With respect to claims for dental treatment, the RO does not have original jurisdiction; they are adjudicated in the first instance by the Veterans Health Administration (VHA).  The RO has referred the claim to VHA as noted in the March 2010 rating decision.  Therefore, it appears no further action is necessary pending adjudication by the AOJ.  The Board does not have jurisdiction over that issue.


FINDINGS OF FACT

1.  In a July 2002 decision, the Board denied reopening of the claim of entitlement to service connection for a low back disorder; at the time of the July 2002 Board decision, the evidence of record substantiated the element of a current disability and substantiated an injury or disease in service, but did not substantiate a nexus between the current disability and service; the evidence received since the July 2002 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.

2.  In a March 2003 rating decision, the RO denied the claim of entitlement to service connection for a heart disorder; at the time of the March 2003 rating decision, the evidence of record substantiated the element of a current disability, but did not substantiate an injury or disease in service, and did not substantiate a nexus between the current disability and service; the evidence received since the March 2003 rating decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.

3.  In a May 2007 rating decision, the RO denied reopening of the claim of entitlement to service connection for an acquired psychiatric disorder; at the time of the May 2007 rating decision, the evidence of record substantiated the element of a current disability, but did not substantiate an injury or disease in service and did not substantiate a nexus between the current disability and service; the evidence received since the May 2007 decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.

4.  In a May 2008 rating decision, the RO denied reopening of service connection for diabetes mellitus; at the time of the May 2008 rating decision, the evidence of record substantiated the element of a current disability, but did not substantiate an injury or disease in service and did not substantiate a nexus between the current disability and service; the evidence received since the May 2008 decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran did not sustain a dental trauma during service; he currently has replaceable missing teeth and does not have a compensable dental disability.  

6.  Arthritis of the knee did not become manifest to a degree of 10 percent or more within one year of service separation; no current disorder of the right or left knee is related to service.

7.  The Veteran did not sustain a head injury or stroke in service and no current claimed residuals are related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a heart disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

5.  Service-connected compensation for a dental disability is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2015).

6.  A right knee disability was not incurred in service; arthritis of the right knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  A left knee disability was not incurred in service; arthritis of the left knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

8.  Claimed head injury residuals were not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

9.  Claimed stroke residuals were not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen Service Connection Claims

The Veteran is seeking to reopen claims of entitlement to service connection for a psychiatric disorder, a low back disorder, a heart disorder, and diabetes mellitus.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claim of entitlement to service connection for an acquired psychiatric disorder has been denied by the RO, either on the merits or as an application to reopen, in rating decisions dated in June 1981, November 1984, April 1986, August 1987, September 1990, December 1994, April 1996, March 1999, December 2003, and May 2007.  Previous RO denials were appealed to the Board and were the subject of Board denials in March 1986, May 1987, July 1988, September 1992, and July 2002.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the May 2007 RO decision (38 C.F.R. § 20.200 (2015), which is the most recent denial of the claim "on any basis."  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (review for new and material evidence is of evidence submitted by or on behalf of a claimant since the last disallowance on any basis).  

The claim of entitlement to service connection for a back disorder has been denied by the RO, either on the merits or as an application to reopen, in November 1984, April 1986, August 1987, September 1990, December 1994, April 1996, September 1996, and March 1999.  Previous RO denials were appealed to the Board and were the subject of Board denials in March 1986, May 1987, July 1988, September 1992, and July 2002.  Although notified of the RO's decision and of his right to appeal, the Veteran did not appeal the July 2002 Board decision, which is the most recent denial of the claim on any basis.  

The claim of entitlement to service connection for a heart disorder was previously denied by the RO in an August 1987 RO decision.  That decision was appealed to the Board and was denied in a July 1988 Board decision.  The claim was again denied by the RO in September 1996 (not well grounded) and March 2003.  Although notified of his right to appeal, the Veteran did not appeal the March 2003 decision, which is the most recent denial of the claim on any basis.  

Although the claim of entitlement to service connection for diabetes mellitus was not specifically addressed, the issue of service connection for disability caused by herbicide exposure was addressed and denied in September 1990 by the RO.  The Veteran appealed that denial and the Board denied the issue in March 1994 (not well grounded).  The claim was again denied by the RO in April 1996 (not well grounded) and March 1999.  The Veteran appealed the March 1999 denial and the Board denied reopening in July 2002.  

The first decision specifically addressing a claim of entitlement to service connection for diabetes mellitus, Type II was in April 2003, at which time the RO denied the claim.  Although the Veteran initiated an appeal of that denial, he did not perfect the appeal of the April 2003 RO decision.  Applications to reopen the claim were denied by the RO in September 2005, May 2007, and May 2008.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the May 2008 RO decision which is the most recent denial of the claim on any basis.  

The current appeal arose from a claim received on July 17, 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, Justus does not require VA to consider patently incredible evidence (e.g., the inherently false or untrue) to be credible.  Duran v Brown, 7 Vet App 216 (1994).  See Samuels v West, 11 Vet. App. 433, 436 (1998).

Regarding the back disorder claim, at the time of the July 2002 Board decision, the evidence of record substantiated the element of a current disability in that the Veteran had been treated for a history of back problems, and it substantiated an injury in service, diagnosed as a back sprain on January 30, 1973.  However, the element of a nexus between the current disability and service was not substantiated.  Findings on the service separation examination in July 1973 and on a February 1975 Army Reserve enlistment examination were clinically normal for the spine.  The Veteran completed a report of medical history in February 1975 on which he reported that he had no history of, or current, recurrent back pain, that he had never been a patient in any type of hospital, and that he had never been advised to have any operations.  Post service outpatient records reflected no complaints regarding the back for several years after service separation and they did not substantiate the presence of a chronic back disorder, to include arthritis, for many years after service separation.  

In its July 2002 decision, the Board specifically addressed the Veteran's contention that he injured his back in a parachute jump in March 1973, that he had surgery on his back in service, that he engaged in combat with the enemy, that he served in Vietnam, that he was at any time present outside the United States (such as Panama), and that his service records has been altered or switched with another veteran, finding that these assertions were contradicted by the service records or directly by the service department, and were not credible.  

The Board also addressed numerous lay statements submitted by the Veteran purporting to have witnessed a parachute accident in Panama in March 1973, finding that these statements were not credible.  The Board also addressed documents submitted by the Veteran purporting to establish that he had been awarded a Combat Infantry Badge, the Purple Heart, the Silver Star Medal, and the Medal of Honor, finding that these were not credible and that the military documents submitted by the Veteran had been altered as compared to originals already of record.  

In order to constitute new and material evidence, the evidence received since the July 2002 Board decision must address a nexus between the in-service sprain and a current back disorder, or must address in a non-cumulative and non-redundant fashion one of the aspects of service which the Board has previously found to be non-credible.  

The evidence received since the July 2002 Board decision consists essentially of the Veteran's reiteration of his previous assertions, with the exception that, according to his hearing testimony, he no longer contends that he served in Vietnam.  In fact, he answered this question in the negative.  To the extent he has reiterated assertions regarding his claimed parachute injury, his assertions are cumulative and redundant of assertions considered previously and are not new and material evidence. 

Additional medical evidence has also been received, which reflects ongoing reports from the Veteran that he injured his back in a parachute jump in 1973 and had surgery on his back at that time.  These reports are cumulative and redundant of assertions previously considered.  The fact that they have been transcribed by a medical professional does not render them new and material as none of the reports contains a medical opinion.  Moreover, none of this evidence addresses a nexus between a current back disorder and the only confirmed back injury in service.  Therefore, the Board finds that, when considered by itself or with evidence previously of record, the additional evidence is not new and material evidence.  

Regarding the psychiatric disorder, at the time of the May 2007 rating decision, the evidence of record substantiated the element of a current disability.  The Veteran had diagnoses of PTSD, as well as numerous other psychiatric/mental disorders, to include schizophrenia, and various psychotic and cognitive disorders, as well as alcohol and substance abuse.  

However, the evidence did not substantiate an injury or disease in service that might be related to these diagnoses.  Service treatment records were negative for any treatment for psychiatric or mental issues and findings on the service separation examination in July 1973 and on a February 1975 Army Reserve enlistment examination were clinically normal for psychiatric evaluation.  The Veteran completed a report of medical history in February 1975 and stated that he had no history of, or current, nervous trouble of any sort and depression or excessive worry.  He also denied having ever been treated for a mental condition.  

The element of a nexus between the current disability and service was also not substantiated.  Outpatient records reflected no complaints regarding psychiatric issues for several years after service, and initial diagnosis of a personality disorder.  

Thus, to constitute new and material evidence, the newly submitted evidence must address an injury or disease in service or a nexus between a current psychiatric disorder and service.  

The evidence received since the May 2007 decision primarily consists of the Veteran's statements reiterating assertions previously considered, such as his assertion that he received weekly psychiatric treatment in service, that he engaged in combat with the enemy, that he served in Vietnam, and that his records had been altered or switched with another veteran.  While the Veteran listed military sexual trauma in the current claim; he provided no details of the incident after being notified by the RO of the special evidentiary development procedures for claims of PTSD based on personal assault.  The Veteran responded through his representative that he had nothing further to submit.  The Board finds that simply listing military sexual trauma on the claim form does not constitute new and material evidence where the Veteran has provided no information which would warrant or facilitate additional development of the claim on that basis.  

Medical evidence shows continued treatment for psychiatric disorders of varying diagnoses, primarily PTSD and schizophrenia; however, it was already well established in the record that the Veteran had numerous psychiatric diagnoses, including PTSD and schizophrenia.  Also already of record and considered were the Veteran's assertions to health care providers and reported by health care providers that he had symptoms such as flashbacks related to Vietnam.  The Board finds that, when considered by itself or with evidence previously of record, the additional evidence is not new and material evidence.  

Regarding diabetes mellitus, at the time of the May 2008 rating decision, the evidence of record substantiated the element of a current disability of diabetes mellitus, Type II, but did not substantiate an injury or disease in service.  The service treatment records make no reference to treatment for diabetes mellitus and clinical findings for the endocrine system were normal at service separation in July 1973 and at entry into Army Reserve service in February 1975.  The evidence also did not substantiate the Veteran's assertions as to service in Vietnam or exposure to Agent Orange or a nexus between the current disability and service.  

The evidence received since the May 2008 decision includes the Veteran's reiteration of his contention that his diabetes mellitus is related to Agent Orange exposure in service.  This is cumulative and redundant evidence.  The clinical records received show ongoing treatment for diabetes mellitus Type II, but do not address the question of nexus.  As such, the Board finds that, whether considered by itself or with evidence previously of record, the additional evidence is not new and material evidence.

Regarding the heart disorder, at the time of the March 2003 rating decision, the evidence of record substantiated the element of a current disability diagnosed as chronic atrial fibrillation, coronary artery disease (CAD), and hypertension, but did not substantiate an injury or disease in service, and did not substantiate a nexus between any current heart disability and service.  The evidence received since the March 2003 rating decision consists of records of ongoing treatment for chronic atrial fibrillation and CAD, as well as congestive heart failure and cardiomyopathy.  These records reveal that a pacemaker was implanted on June 27, 2005 for symptomatic bradycardia (see VBMS record 07/22/2005), and that the Veteran underwent a cardiac catheterization on June 2, 2011 (see Virtual VA CAPRI 10/27/2015).  None of the additional medical evidence addresses the element of an injury or disease in service or a nexus between any current heart disorder and service.  The Veteran's statements received since the March 2003 rating decision are simply duplicative of statements he made previously.  The Board finds that, whether considered by itself or with evidence previously of record, the additional evidence is not new and material evidence.  

The Board also notes that additional military personnel records may have been obtained in developing the current claim-the date of receipt of these records is unclear from the electronic file.  However, these are not relevant to any matter under consideration and do not warrant reconsideration of any claim under 38 C.F.R. § 3.156(c).

While the Board has based each decision on the lack of new and material evidence and has not addressed the credibility of the additional evidence, as noted above, the Board need not consider patently incredible evidence to be credible.  Duran, 7 Vet App 216.  See Samuels, 11 Vet. App. at 436.  The Veteran's continued assertions of service in Vietnam (except at the Board hearing) are patently incredible in light of his service records.  This relates to his assertion of Agent Orange exposure with respect to the heart claim and diabetes claim.  It also relates to his claim of combat engagement and his claimed PTSD stressors.  

In sum, with respect to each claim, to the extent the evidence received since the most recent denial addresses any unestablished fact, it is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating any claim.  Therefore, the Board concludes that new and material evidence has not been received with respect to the claims of entitlement to service connection for a back disorder, a psychiatric disorder, diabetes mellitus, or a heart disorder, and reopening of those claims is not warranted.  

II.  Service Connection Claims

The Veteran is seeking service connection for a dental disability, claimed head injury and stroke residuals, and disorders of the right and left knee.  

The basic service connection criteria are set out above.  In addition, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Dental disabilities, stroke residuals, and head injury residuals are not included among the enumerated chronic diseases.  

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order for knee arthritis to be considered manifest to a degree of 10 percent, (1) flexion of the knee must not be attainable past 45 degrees, or (2) extension must be limited to 10 degrees, or there must be (3) a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.

Dental Disorder and Claimed Head Injury

While the Veteran has a nominal claim of entitlement to service connection for a dental disorder, he has provided no information regarding the nature of the disorder and the asserted connection to service.  He testified that he sustained a head injury in service in "July" but he did not know what year.  According to the Veteran, he was playing baseball at Fort Bragg and was hit by a bat.

Service treatment records reveal no treatment for or complaint of a dental injury or head injury and findings on the service separation examination in July 1973 and on a February 1975 Army Reserve enlistment examination were clinically normal for the mouth and head.  The Veteran completed a report of medical history in February 1975 and stated that he had no history of or current head injury.  

In weighing the conflicting statements regarding a head injury, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement of medical history is significant.  Furthermore, because the Veteran was then seeking only medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

When the Veteran presented his account at the hearing, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate a head injury as he remembers it.  Thus, his competency is not at issue with regard to recounting this asserted event.  Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

While the Veteran has repeatedly asserted that he was injured in a parachute jump in March 1973 in Panama, the Board has previously found that these assertions are not credible.  The Board reiterates its findings here that the Veteran did not engage in combat during service and he was not injured in a parachute jump at any time during service.  

Having established that there was no head injury or dental trauma in service, the Board also finds that there is no current compensable dental disability.  

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show not only that there was a dental trauma or disease (such as osteomyelitis, but not periodontal disease), but that the trauma or disease caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

Here, the Veteran has not clearly described the nature of the claimed dental disability.  The clinical records note poor dentation, and there is conflicting evidence as to how many natural teeth remain.  A May 13, 2011 Nutritional Assessment indicates that the Veteran had several teeth missing.  A May 13, 2011 Nursing Admission Database indicates that he had "one tooth.  However, an August 8, 2011 Nursing Admission Evaluation Note indicates that he has his own natural teeth, and a November 30, 2011 Medication Management Note indicates that he was not having any problems with his teeth or dentures (see Virtual VA CAPRI 10/27/2015).  

Even accepting the worst analysis, that he has only one tooth, these records do not demonstrate the type of dental disorder contemplated as a disability under VA law.  

On the basis of the lack of a current compensable dental disability as defined under VA law, the Board finds that the law and not a dispute of facts is dispositive here.  Even if acknowledged that the Veteran sustained in-service loss of teeth, there is no evidence or assertion that there has been a loss of substance of the body maxilla or mandible.  There is no compensable dental disability in this case under VA law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Moreover, as the Board has found that there was no head injury in service, there can be no current head injury residuals.  Accordingly, the Board concludes that service connection for head injury residuals is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Knee Disorders

The Veteran asserts that he has current knee disorder, claimed as torn cartilage, that are related to service.  

Service treatment records are negative for any treatment for an injury or disease of either knee and findings on the service separation examination in July 1973 and on a February 1975 Army Reserve enlistment examination are clinically normal for the lower extremities.  The Veteran completed a report of medical history in February 1975 and stated that he had no history of, or current, swollen or painful joints, trick or locked knee, and/or joint deformity.  This provides probative evidence that there was no knee injury or disease in service.  

There is also no manifestation of knee arthritis to a degree of 10 percent or more within one year of service separation.  Indeed, x-ray findings in July 1995 and February 1996 were normal, and x-rays in July 2002 did not reveal arthritis.  X-rays in October 2003 revealed minimal degenerative changes of both knees.  At that time, the Veteran reported bilateral knee discomfort for 20 years, which would place onset in approximately 1983 (see VBMS record 10/25/2006-8th down).  

An MRI of the right knee in May 1995 reveals a possible small tear in the medial meniscus.  A VA Physical Medicine and Rehab Consultation of December 10, 2010 reveals cruciate pain on both knees and diagnoses of degenerative joint disease (see Virtual VA CAPRI 10/27/2015).  

There is no medical opinion that purports to relate any current knee disorder to service.  The Veteran asserts that his knee disorders resulted from injuries sustained during parachute jumping.  While the Veteran did receive a parachute badge, the Board has found his assertions of a claimed injury during a parachute jump in 1973 in Panama to be inaccurate and not credible.  

To the extent the Veteran now seeks to relate current knee disorders to the cumulative effects landing after parachute jumps, this is not competent evidence.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (addressing rheumatic fever). 

The Board finds that, where, as here, there is no credible evidence of any specific knee injury, relating a current diagnosis of a disease process such as arthritis to service is not the equivalent of relating a broken leg to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of and contributors to arthritis, and the inherently medical question of how specific activities in service such as parachute landings may have contributed to bring about remote onset of arthritis.  These are not matters which are capable of lay observation.  Accordingly, his opinion as to the etiology of his knee arthritis is not competent evidence.  

With respect to the medical meniscal tear, the normal findings for the lower extremities at service separation and in 1975 clearly establish that this disorder was not present in service.  

As there was no knee injury or disease in service, and a preponderance of the evidence is against any relationship between a current knee disorder and service, the Board concludes that service connection for a knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Stroke Residuals

The Veteran is seeking service connection for claimed stroke residuals which he asserts are related to service.  

Service treatment records reflect no treatment for a stroke.  Findings on the service separation examination in July 1973 and on a February 1975 Army Reserve enlistment examination were clinically normal for the vascular system and head.  This is probative evidence that there was no injury or disease in service and that the Veteran was normal with respect to claimed stroke residuals at service separation.  

After service, there is no reference to a stroke until May 2004.  A VA Nutrition Consultation on July 14, 2004 includes a notation that the patient had a stroke in May 2004 (see VBMS record 04/15/2005).  VA outpatient records reveal treatment at the Emergency Department on May 13, 2004 for fronto-parietal and left temporal stroke, cortical in nature.  Risks factors were discussed as hypertension and diabetes (see VBMS record 06/14/2004).  In a June 20, 2005 treatment report, it was noted that the Veteran had a stroke in May 2004 following which he had a seizure; however, he did not seek treatment at the time.  VA outpatient records from March 3, 2005 reveal that the Veteran reported "I had a stroke yesterday."  However, there was no evidence of a new stroke noted.  

Thus, while the Veteran had a stroke, or strokes, the onset was decades after service.  There is no medical opinion that purports to relate a stroke to service.  The Board finds that determining the etiology of a stroke is not the equivalent of relating a broken leg to a specific injury (Jandreau, at 1377) and is not capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed stroke residuals and service.  

As there is no competent evidence that relates a stroke to service, the Board finds that a preponderance of the evidence is against the crucial element of nexus.  With respect to hypertension and diabetes being risk factors for stroke, these are not service-connected disabilities.  

As there was no injury or disease in service, and as a preponderance of the evidence is against a relationship between the post service stroke and service, the Board concludes that service connection for stroke residuals is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2009, August 2009, and May 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  While the Veteran has asserted that his service records were lost or tampered with, the Board has found that his assertions are lacking in credibility.  As noted above, the service records were obtained in 1981 and they contain his entrance and exit examination, as well as clinical records.  

The RO did not obtain examinations or medical opinions regarding any of the claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to each service connection claim (knees, head injury dental trauma, stroke), the Board has found that there was no event, injury, or disease in service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Regarding the applications to reopen, there is no duty to obtain a medical opinion until new and material evidence has been received.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claims, and he was given notice of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
ORDER

Reopening of the claim of entitlement to service connection for a psychiatric disorder to include PTSD, anxiety, depression, and schizophrenia, is denied.

Reopening of the claim of entitlement for service connection for a low back disorder is denied.

Reopening of the claim of entitlement for service connection for a heart disorder is denied.

Reopening of the claim of entitlement for service connection for diabetes mellitus, type II is denied.  

Service connection for a dental disability is denied.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for head injury residuals is denied.

Service connection for stroke residuals is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


